DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 11/08/2021. Claims 17-18, 20, 24-25, 28 and 30 are amended. Claims 1-16 are cancelled. Claims 33-36 are new. Claims 17-36 are currently pending.
The rejection of claim 24 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/08/2021, with respect to the rejection(s) of claim(s) 17-20 and 26-30 under 35 U.S.C. 102(a)(1) as being anticipated by Gertner; claims 21-22, 25 and 31-32 under 35 U.S.C. 103 as being unpatentable over Gertner in view of Pierson, III; claim 23 under 35 U.S.C. 103 as being unpatentable over Gertner; and claim 24 under 35 U.S.C. 103 as being unpatentable over Gertner in view of Aguirre, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 2009/0281568 A1 to Cendan, discloses an approximation device including a first and second member that may utilize magnetic materials (para. [0043]), but fails to disclose the first and/or second member comprising a first/second housing and a first/second material disposed in the respective housing as claimed, or a thread winding system disposed in one or both of the first/second housings, and it would not be obvious to modify the device of Cendan to include 
	Regarding base claim 17, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a device for shearing tissue in a human or animal body, the device comprising: a first member comprising a first housing having a first surface of contact and a first material disposed in the first housing; a second member comprising a second housing having a second surface of contact and a second material disposed in the second housing; the first and second surfaces of contact configured to be disposed in a facing relationship on opposite sides of tissue, the first and second materials show magnetic attraction between one another when the surfaces of contact are disposed in the facing relationship; a thread connected to the first and second member; a thread winding system configured to reduce a length of the thread between the first and second member, the thread winding system disposed in one or both of the first and second housing.
	Regarding base claim 28, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a device for shearing tissue in a human or animal body, the device comprising: a first member comprising a first housing having a first surface of contact and a first material disposed in the first housing; a second member comprising a second housing having a second surface of contact and a second material disposed in the second housing; the first and second surfaces of contact configured to be disposed in a facing relationship on opposite sides of tissue, the first and second materials show magnetic attraction between one another when the surfaces of contact are disposed in the facing relationship; a thread affixed to the first member; a third member having a third housing affixed to the thread, the second member is slidingly coupled to the thread, the second member interposed between the first and third member along the thread such that the third member is configured to reduce a length of the thread between the first and second member.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIGID K BYRD/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771